DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 10/13/2020 where claims 21-40 are pending and ready for examination.

  The information disclosure statements (IDS) submitted on 11/13/2020 and 8/17/2021 are in compliance with the provisions of 37 CFR 1.97.  The information disclosure statement are being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



s 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,749,827.Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broadened version and it would have been obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21, 27, 36, and 38 – 40 are rejected under 35 USC 102(a)(1) as being anticipated by Viswanath (US 2013/0144951)
Regarding claim 21, Viswanath discloses a messaging platform of a controlled environment communication system, the messaging platform comprising: 
a communication interface configured to transmit and receive a message (Viswanath; Viswanath teaches a conventional mobile phone comprising inherently comprising a communication interface for the conventional reception and transmittal of messages; 
see e.g. [0337] “  ... message ... one or more communication methods (including SMS, MMS, email, Instant Message, Tweets, etc.)  ... mobile phone ...”); and
one or more processors and/or circuits configured to (Viswanath; see e.g. [0180] “ ... command processor ...”):
 (Viswanath;
see e.g. [0092] “ ... A Group has a Smeak Group ID, and be the source or destination for messages. It can contain Smeak User IDs and/or other Groups IDs so complex relationships can be represented ... Messages sent to the Group ID routed to all Group members. Users can use the Web application to add or remove their identify from existing groups, or to create their own private Groups to organize the Smeak User IDs ...”
see e.g. [0095] “ ... A user can start a group chat session by including the group chat command  in the initial message or by addressing it to a Group ID ...”
see e.g. [0502] “User-id + Group-id ...”
see e.g. [0497] – [0505]
see e,g, [0089]  “ ... The Smeak Group ID of a Group that contains one or more User System Addresses, for either the User’s Friends, of the User him- or himself”); 
identify a permission level of the user based on the user identification information (Viswanath; Viswanath utilizes blacklists and whitelists to enable permission levels (i.e. granting or denying) the ability to transmit and/or send messages and provides for privileged users (i.e. another level and/or classification);
see e.g. [0514] “ ... The smeak CMS system stores and executes rules ... at multiple levels ...”
see e.g. [0515] “ Example rules are Whitelist and Blacklist rules, Whitelists when enabled, only allow messages from entries within the Whitelist and ignore all others, Blacklists, when enabled instead of Whitelists, rejects messages from any entries in the Blacklist, Neither list could be enabled, and that is also a valid status”
see e.g. [0022] “Blacklist. A listing of non-permitted sends, whose attempted communications will be disregarded”
see e.g. [0076] “Whitelist: A mechanism to disregard all communication except those from pre arranged senders. A list used for such a purpose”); 
determine whether the recipient group identified by the recipient group identifier is commensurate with the determined permission level (Viswanath; Viswanath teaches groups are also associated with permissions within the context of routing and/or disseminating messages and policies associating and/or linking a user to a group for sending messages may be enforced ;
see e.g. [0036] “Group, A construct commonly used in computer based applications for predefining that one or more User IDs, System Addresses, or other managed entities, will be associated into a named unit to allow permission, restrictions ...”
see e.g. [0103] “Smeak aims to provide its Users with flexible policy-based processing and routing of messages ...”
see e.g. [0261] “ ... He can send messages to both the groups under joe as well as under jsmith_co from his personal phone; policies enforced for jsmith_co ensure that all messages for jsmith_co groups go out ... corporate compliance ..”); and
 transmit or deny transmission of the message to the recipient group based on the determining (Viswanath; Per the blacklist/whitlelist and associated policies the message may be transmitted or denied;
see e.g. [0022] “Blacklist. A listing of non-permitted sends, whose attempted communications will be disregarded”
see e.g. [0076] “Whitelist: A mechanism to disregard all communication except those from pre arranged senders. A list used for such a purpose”)

	Regarding claim 27, Viswanath discloses the messaging platform of claim 21, wherein the identified permission level is none (Viswanath; Viswanath teaches privileged users (e.g. within the context of parental controls) and thus providing under the control of a processor and logic the ability to identify the relevant level)

	see e.g. [0045] “Manager User ID” A more highly privileged user, such as parent or a corporate administrator, that supervises and/or manages other subordinate use accounts”

	see e.g. [0048] “Parental Controls: A system whereby a privileged user account of a parent can exercise control over a child’s account”), and

	wherein the one or more processors and/or circuits are configured to withhold transmission of the message (Viswanath; Per blacklisting policies the transmission of the method may be withheld or withhold based upon exceeding volume of messages;

	see e.g.  [0234] “ ... Limit the volume of messages”).

	Regarding claim 36, claim 36 comprises the same subject matter as claim 21 and is rejected based on the same rationale.

	Regarding claim 38, Viswanath discloses the method of claim 36, further comprising:

	identifying the permission level of the user as being a limited permission level (Viswanath; Viswanath’s teaches managed user/IDs that have limited permission levels (e.g. parental controls) see e.g. [0224], [0225]; and

(Viswanath;
	A content review is subsequently conducted;
	see e.g. [0243] “... Managed User IDs can allows parents to control/monitor the pictures/videos being transmitted by the children/wards)).

	Regarding claim 39. Viswanath discloses the method of claim 38, further comprising, in response to the identifying, receiving authorization from an administrator (Viswanath; An administrator can control the content that is transmitted;
	see e.g. [0243] “... Managed User IDs can allows parents to control/monitor the pictures/videos being transmitted by the children/wards)

	see e.g. [0225] “ ... the CIO as well as the IT admin can potentially have control over an employee’s identity; Either of a mother or father can have control over their child’s account”).

	Regarding claim 40, Viswanath discloses the method of claim 36, further comprising:

	identifying the permission level of the user as being none (Viswanath; Managed ID’s may be classified as not having a particular permission level for any activity); and

	denying transmission of the message (Viswanath; see e.g. [0233] “Limit the volume of messages).





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 22 – 25, 28 – 29, and 37 are rejected under 35 USC 103 as being unpatentable over Viswanath in view of Hu (US 2015/0143215)

	Regarding claim 22, Viswanath discloses the messaging platform of claim 21, but does not expressly disclose wherein the identified permission level is a full permission level.

	However in analogous art Hu discloses:
	wherein the identified permission level is a full permission level (Hu;
	see e.g. [0040] “ ... permission levels for group members (i.e., group member identifiers) can first be defined, and, after receiving an association request initiated by a particular group member or group member identifier  ... determined whether the permission level of the group member is greater than or equal to a predetermined threshold ... The predetermined threshold permission level can be the   permission level of the group administrator ...”).




	Regarding claim 23. Viswanath in view of Hu disclose the messaging platform of claim 22, wherein the one or more processors and/or circuits are configured to cause the communication interface to transmit the message to the recipient group in response to identifying the permission level as full permission (The combined solution per Hu provides for identified an administrator based on a predetermined threshold and thus enabled the transmission of the message;

	see e.g. Hu [0040] “ ... permission levels for group members (i.e., group member identifiers) can first be defined, and, after receiving an association request initiated by a particular group member or group member identifier  ... determined whether the permission level of the group member is greater than or equal to a predetermined threshold ... The predetermined threshold permission level can be the   permission level of the group administrator ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Hu’s permission level scheme 

	
Regarding claim 24. Viswanath in view of Hu disclose the messaging platform of claim 23 is transmitted without review or authorization (Policies (e.g. rules, permissions, and/or restrictions) may be omitted when deemed necessary
see e.g. MPEP 2144.04 II: Elimination of a step or element and its function
A: Omission of an Element and Its Function is Obvious if the Function of the Element is Not Desired:  “ ... it would have been obvious to omit ... not desired ... eliminating its function was an obvious expedient”)
	Regarding claim 25, Viswanath discloses the messaging platform of claim 21, Viswanath strongly suggests but does not expressly disclose wherein the identified permission level is a limited permission level.

	However in analogous art Hu discloses:
wherein the identified permission level is a limited permission level (Hu; Hu discloses threshold based on  levels which provides one of ordinary skill in the art to realize a limited permission level;

see e.g. Hu [0040] “ ... permission levels for group members (i.e., group member identifiers) can first be defined, and, after receiving an association request initiated by a particular group member or group member identifier  ... determined whether the permission level of the group member is greater than or equal to a predetermined threshold ... The predetermined threshold permission level can be the   permission level of the group administrator ...”).

	
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Hu’s permission level scheme which provides for predetermined levels of granularity under the control of a memory and processor.. The motivation being the combined invention provides for increased efficiencies and control with respect to the routing polices explicitly taught by Viswanath. More importantly one of ordinary skill in the art is readily able to apply a plurality types of restrictions, policies, and/or rules with respect to routing, granting, and/or denying of messages and notification in conjunction with thresholds under the control of memory with instructions and a processor.

	Regarding claim 28, Viswanath discloses a method for transmitting a message to a recipient group of inmates of at least one of a controlled environment facility or a second facility, the method comprising:

	receiving message data from a user, the message data include the message, a recipient group identifier, and user identification information (Viswanath;
see e.g. [0092] “ ... A Group has a Smeak Group ID, and be the source or destination for messages. It can contain Smeak User IDs and/or other Groups IDs so complex relationships can be represented ... Messages sent to the Group ID routed to all Group members. Users can use the Web application to add or remove their identify from existing groups, or to create their own private Groups to organize the Smeak User IDs ...”
see e.g. [0095] “ ... A user can start a group chat session by including the group chat command  in the initial message or by addressing it to a Group ID ...”
see e.g. [0502] “User-id + Group-id ...”
see e.g. [0497] – [0505]
see e,g, [0089]  “ ... The Smeak Group ID of a Group that contains one or more User System Addresses, for either the User’s Friends, of the User him- or himself”);

	identifying a first permission level of the user and a second permission level of the user based on the user identification information (Viswanath; Viswanath teaches a first permission level associated with blacklisting and/or whitelisting  and a second permission level based upon being under managed control (e.g. parental);
see e.g. [0514] “ ... The smeak CMS system stores and executes rules ... at multiple levels ...”
see e.g. [0515] “ Example rules are Whitelist and Blacklist rules, Whitelists when enabled, only allow messages from entries within the Whitelist and ignore all others, Blacklists, when enabled instead of Whitelists, rejects messages from any entries in the Blacklist, Neither list could be enabled, and that is also a valid status”
see e.g. [0022] “Blacklist. A listing of non-permitted sends, whose attempted communications will be disregarded”
see e.g. [0076] “Whitelist: A mechanism to disregard all communication except those from pre arranged senders. A list used for such a purpose”
	see e.g. [0045] “Manager User ID” A more highly privileged user, such as parent or a corporate administrator, that supervises and/or manages other subordinate use accounts”
	see e.g. [0022] “Blacklist. A listing of non-permitted sends, whose attempted communications will be disregarded”

	see e.g. [0048] “Parental Controls: A system whereby a privileged user account of a parent can exercise control over a child’s account”);

	authorize or restrict transmission of the message to the recipient group based on at least one of the first permission level or the second permission level (Viswanath; Per the blacklisting and/or parental control the message may be authorized or restricted;
	
	see e.g.  [0234] “ ... Limit the volume of messages”).

	As evidence of the rationale above with respect to permission levels Hu in analogous art discloses:
	first and second permission levels (Hu; Hu within the context of communication services teaches permission levels;
	see e.g. [0040] “ ... permission levels for group members (i.e., group member identifiers) can first be defined, and, after receiving an association request initiated by a particular group member or group member identifier  ... determined whether the permission level of the group member is greater than or equal to a predetermined threshold ... The predetermined threshold permission level can be the   permission level of the group administrator ...”).



	Regarding claim 29, Viswanath in view of Hu  discloses the method of claim 28, wherein the first permission level is a permission level associated with the controlled environment facility (Viswanath; The parental control scheme is readily applicable to a controlled environment facility where children operate under the supervision of parents with associated restrictions, boundaries, and/or rules), and wherein the second permission level is a permission level for a second facility (Viswanath; Viswanath teaches communication policies associated with corporations (i.e. second facilities);
	see e.g. [0244] “ ... corporate communications ...”
	see e.g. [0247] “Policy adherence (e.g. communications with customers only through corporate addresses ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Hu’s permission level scheme which provides for predetermined levels of granularity under the control of a memory and processor.. The motivation being the combined invention provides for increased efficiencies and control with respect to the routing polices explicitly taught by Viswanath. More importantly one of ordinary skill in the art is readily able to apply a plurality types of restrictions, policies, and/or rules with respect to routing, granting, and/or denying of messages and notification in conjunction with thresholds under the control of memory with instructions and a processor.



Regarding claim 37, claim 37 comprises the same subject matter as claim 23 and is rejected based on the same rationale.
	
Claim 26 is rejected under 35 USC 103 as being unpatentable over Viswanath in view of Hu and in further view of Chacar (US 9,571,500)
	Regarding claim 26, Viswanath in view of Hu disclose the messaging platform of claim 25, wherein the one or more processors and/or circuits are further configured to, in response to identified permission level being a limited permission level (The combined solution per Hu provides for limited permission levels via threshold levels;

	see e.g.  Hu; [0040] “ ... permission levels for group members (i.e., group member identifiers) can first be defined, and, after receiving an association request initiated by a particular group member or group member identifier  ... determined whether the permission level of the group member is greater than or equal to a predetermined threshold ... The predetermined threshold permission level can be the   permission level of the group administrator ...”):

	determine that the user is authorized to contact the recipient group (The combined solution per Viswanath provides for blacklisting and whitelisting to implement policies for contacting groups per claim 21);

	receive authorization from a registered user with full permission.

	However in analogous art Cachar discloses:
	receive authorization from a registered user with full permission (Cachar;

	see e.g. Column 6, Lines 15 - 18 “ ... determine which permissions need to be requested , and sends a message/mail to the administrator for granting access to the action ...”
	see e.g. Column 6, Lines 19 - 28  “ ... security module 115 determines if access is granted ... specific permission has been sent to the administrator ...  appropriate action (i.e., grant or deny ...) “.

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Chachar’s permission scheme. 
The motivation being the combined solution provides for increased efficiencies in managing message communication between parties.

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Hu’s permission level scheme which provides for predetermined levels of granularity under the control of a memory and processor.. The motivation being the combined invention provides for increased efficiencies and control with respect to the routing polices explicitly taught by Viswanath. More importantly one of ordinary skill in the art is readily able to apply a plurality types of restrictions, policies, and/or rules with respect to routing, granting, and/or denying of messages and notification in conjunction with thresholds under the control of memory with instructions and a processor.

	


	Claim 30 is rejected under 35 USC 103 as being unpatentable over Viswanath in view of Hu and in further view of Seyfetdinov (US 2010/0189228)

	Regarding claim 30, Viswanath in view of Hu discloses the method of claim 29, but does not expressly disclose further comprising:

	concluding that the recipient group includes only inmates of the controlled environment facility, wherein, in response to the concluding, the authorizing/restricting is based only on the first
permission level.

	However in analogous art Seyfetdinov discloses:
concluding that the recipient group includes only inmates of the controlled environment facility (Seyfetdinov; Seyfetdinov teaches identifying inmates via a pin number (i.e. a profile) and therefore providing one of ordinary skill in the art to utilize conventional programs to parse group members according to their profile;

	see e.g. [0009] “ ... a penal institution ... the accurate identification of the telephone call participants ... When an inmate attempts to place a telephone call, the inmate must supply a pin to gain access to the telephone system. Other systems include requiring personal information in addition to a PIN to be supplied by the inmate /user ...”

	see e.g. [0010] “ ... Penal institutions ... restricting telephone numbers each inmate is able to access .. the system may access a list of numbers that the inmate is authorized to connect ... restricted list ...”
	

	see e.g. [0004] “ ... the system should include the ability to restrict access or provide options to particular users ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Seyfetdinov’s identification and group scheme. The motivation being the combined invention provides for increased efficiencies in filtering different types of users (e.g. inmates) within the group message scheme explicitly taught by Viswanath.

	Viswanath in view of Hu and in further view of Seyfetdinov disclose :

	concluding that the recipient group includes only inmates of the controlled environment facility, wherein, in response to the concluding, the authorizing/restricting is based only on the first
permission level (The combined solution provides for identifying recipient groups comprising inmates and applying and restricting based on particular permission levels provided by Viswanath and/or Hu).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Hu’s permission level scheme which provides for predetermined levels of granularity under the control of a memory and processor.. The motivation being the combined invention provides for increased efficiencies and control with respect to the routing polices explicitly taught by Viswanath. More importantly one of ordinary skill in the art is readily able to apply a plurality types of restrictions, policies, and/or rules with respect to routing, granting, and/or denying of messages and notification in conjunction with thresholds under the control of memory with instructions and a processor.

	Claims 31 and 32 are rejected under 35 USC 103 as being unpatentable over Viswanath in view of Hu and in further view of Crites (US 2003/0125470)

	Regarding claim 31, Viswanath in view of Hu discloses the method of claim 29, Viswanath does not expressly disclose further comprising:
	
	concluding that the recipient group includes only inmates of the second facility,

	wherein, in response to the concluding, the authorizing/restricting is based only on the second permission level.

	However in analogous art Crites discloses:

	concluding that the recipient group includes only inmates of the second facility (Crites; Crites teaches the identification of inmate groups associated with a particular penal. Correctional, and/or prison institution;

see e.g. Abstract “ ... inmate security threat group information includes correlating identification records from a plurality of correctional facilities in a central database with call detail records from inmate telephone activities together with security threat group data comprising inmate affiliations and telephone numbers associated with security threats and security threat groups”

	see e.g. [0004] “ ... The term security threat group refers to group, alliance, gang, or inmate organizations that have been determined to be acting in concert so as to pose a threat to the public, DOC staff, other inmates or to the orderly administration of a correctional institution ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Crites’s identification and group scheme. The motivation being the combined invention provides for increased efficiencies in filtering different types of uses (e.g. inmates) within the group message scheme explicitly taught by Viswanath.

	Viswanath in view of Hu and in further view of Crites discloses:

	wherein, in response to the concluding, the authorizing/restricting is based only on the second permission level (The appropriate restrictions may be applied (i.e. second permission level) via Viswanath and/or Hu).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Hu’s permission level scheme which provides for predetermined levels of granularity under the control of a memory and processor.. The motivation being the combined invention provides for increased efficiencies and control with respect to the routing polices explicitly taught by Viswanath. More importantly one of ordinary skill in the art is readily able to apply a plurality types of restrictions, policies, and/or rules with respect to routing, granting, and/or denying of messages and notification in conjunction with thresholds under the control of memory with instructions and a processor.

	Regarding claim 32, Viswanath  in view of Hu discloses the method of claim 29, Viswanath does not expressly disclose further comprising:

	concluding that the recipient group includes inmates of the controlled environment facility and of the second facility ;

	perform a first authorization process for the controlled environment facility based on only the first permission level; and

	carry out a second authorization process for the second facility based on only the second permission level.
	However in analogous art Crites discloses:

	concluding that the recipient group includes inmates of the controlled environment facility and of the second facility (Crites teaches the identification of groups of inmates across different institutions;

	see e.g. Abstract “ ... inmate security threat group information includes correlating identification records from a plurality of correctional facilities in a central database with call detail records from inmate telephone activities together with security threat group data comprising inmate affiliations and telephone numbers associated with security threats and security threat groups”

	see e.g. [0004] “ ... The term security threat group refers to group, alliance, gang, or inmate organizations that have been determined to be acting in concert so as to pose a threat to the public, DOC staff, other inmates or to the orderly administration of a correctional institution ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Crites’s identification and group scheme. The motivation being the combined invention provides for increased efficiencies in filtering different types of uses (e.g. inmates) amongst different facilities within the group message scheme explicitly taught by Viswanath.
 
	Viswanath in view of Hu and in further view of Crites discloses:

	perform a first authorization process for the controlled environment facility based on only the first permission level (The combined solution provides for applying associated restrictions provided by a first permission level per Viswanath and/or Hu)

	The Examiner notes that processing or analyzing any particular permission level is equivalent to an authorization process for that level) ; and

(The combined solution provides for applying associated restrictions provided by a second permission level per Viswanath and/or Hu).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Hu’s permission level scheme which provides for predetermined levels of granularity under the control of a memory and processor.. The motivation being the combined invention provides for increased efficiencies and control with respect to the routing polices explicitly taught by Viswanath. More importantly one of ordinary skill in the art is readily able to apply a plurality types of restrictions, policies, and/or rules with respect to routing, granting, and/or denying of messages and notification in conjunction with thresholds under the control of memory with instructions and a processor.

	Claims 33 - 35 is rejected under 35 USC 103 as being unpatentable over Viswanath in view of Hu and in further view of Crites and in further view of Stachel (US 2013/0160108)

	Regarding claim 33, Viswanath in view of Hu and in further view of  Crites disclose the method of claim 32, further comprising transmitting the message to only inmates of the controlled environment facility in response to the first authorization process succeeding and the second authorization process failing (The combined solution provides for identifying and determining threat groups amongst different facilities  which could result in the first authorization process succeeding and the second authorization process failing;

	see e.g. Crites,  Abstract “ ... inmate security threat group information includes correlating identification records from a plurality of correctional facilities in a central database with call detail records from inmate telephone activities together with security threat group data comprising inmate affiliations and telephone numbers associated with security threats and security threat groups”

	see e.g. Crites,  [0004] “ ... The term security threat group refers to group, alliance, gang, or inmate organizations that have been determined to be acting in concert so as to pose a threat to the public, DOC staff, other inmates or to the orderly administration of a correctional institution ...”

	see e.g. Hu [0073] “ ... predetermined authority level ...”

	see e.g. Hu [0075] “ ... it can determined whether the authority level of the group member identifier is greater than or equal to a predetermined authority level threshold ...” ).
	
	As evidence of the rationale above Stachel discloses:

	authorization process succeeding and failing (Stachel;
	see e.g. [0068] “ ... authorization process may provide error messages with corresponding HTTP response codes if an authorization request is not granted ... failing authorization requests ... granted authorization request ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Stachel’s authorization detection scheme. The motivation being the combined invention provides for granular control of authorization and/or permission processing.

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Crites’s identification and group scheme. The motivation being the combined invention provides for increased efficiencies in filtering different types of uses (e.g. inmates) amongst different facilities within the group message scheme explicitly taught by Viswanath.
	
	Regarding claim 34, Viswanath in view of Hu and in further view of  Crites disclose the method of claim 32, further comprising transmitting the message to only inmates of the second facility in response to the first authorization process failing and the second authorization process succeeding (The combined solution provides identifying and determining threat groups amongst different facilities which could result in the second authorization process succeeding and the first authorization process failing;

	see e.g. Hu [0073] “ ... predetermined authority level ...

	see e.g. Hu [0075] “ ... it can determined whether the authority level of the group member identifier is greater than or equal to a predetermined authority level threshold ...”).

	As evidence of the rationale above Stachel discloses:

	authorization process succeeding and failing (Stachel;
	see e.g. [0068] “ ... authorization process may provide error messages with corresponding HTTP response codes if an authorization request is not granted ... failing authorization requests ... granted authorization request ...”)

	
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Stachel’s authorization detection scheme. The motivation being the combined invention provides for granular control of authorization and/or permission processing.

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Crites’s identification and group scheme. The motivation being the combined invention provides for increased efficiencies in filtering different types of uses (e.g. inmates) amongst different facilities within the group message scheme explicitly taught by Viswanath.


	Regarding claim 35, Viswanath in view of  Hu and in further view of Crites discloses the method of claim 32, further comprising transmitting the message to inmates of both the controlled environment facility and the second facility in response to the first authorization process and the second authorization process succeeding (The combined solution provides for identifying and determining threat groups associated with different facilities which could result in passing first and second authorizations per Viswanath and/or Hu;

	see e.g. Crites,  Abstract “ ... inmate security threat group information includes correlating identification records from a plurality of correctional facilities in a central database with call detail records from inmate telephone activities together with security threat group data comprising inmate affiliations and telephone numbers associated with security threats and security threat groups”

	see e.g. Crites,  [0004] “ ... The term security threat group refers to group, alliance, gang, or inmate organizations that have been determined to be acting in concert so as to pose a threat to the public, DOC staff, other inmates or to the orderly administration of a correctional institution ...”

	see e.g. Hu [0073] “ ... predetermined authority level ...”

	see e.g. Hu [0075] “ ... it can determined whether the authority level of the group member identifier is greater than or equal to a predetermined authority level threshold ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Stachel’s authorization detection scheme. The motivation being the combined invention provides for granular control of authorization and/or permission processing.

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Crites’s identification and group scheme. The motivation being the combined invention provides for increased efficiencies in filtering different types of uses (e.g. inmates) amongst different facilities within the group message scheme explicitly taught by Viswanath.





	Claim 28 is rejected under 35 USC as being unpatentable over VIswanath in view of Tondepu (US 2018/0288144) 

	Regarding claim 28, Viswanath discloses a method for transmitting a message to a recipient group of inmates of at least one of a controlled environment facility or a second facility, the method comprising:

	receiving message data from a user, the message data include the message, a recipient group identifier, and user identification information (Viswanath;
see e.g. [0092] “ ... A Group has a Smeak Group ID, and be the source or destination for messages. It can contain Smeak User IDs and/or other Groups IDs so complex relationships can be represented ... Messages sent to the Group ID routed to all Group members. Users can use the Web application to add or remove their identify from existing groups, or to create their own private Groups to organize the Smeak User IDs ...”
see e.g. [0095] “ ... A user can start a group chat session by including the group chat command  in the initial message or by addressing it to a Group ID ...”
see e.g. [0502] “User-id + Group-id ...”
see e.g. [0497] – [0505]
see e,g, [0089]  “ ... The Smeak Group ID of a Group that contains one or more User System Addresses, for either the User’s Friends, of the User him- or himself”);

	identifying a first permission level of the user and a second permission level of the user based on the user identification information (Viswanath; Viswanath teaches a first permission level associated with blacklisting and/or whitelisting  and a second permission level based upon being under managed control (e.g. parental);
see e.g. [0514] “ ... The smeak CMS system stores and executes rules ... at multiple levels ...”
see e.g. [0515] “ Example rules are Whitelist and Blacklist rules, Whitelists when enabled, only allow messages from entries within the Whitelist and ignore all others, Blacklists, when enabled instead of Whitelists, rejects messages from any entries in the Blacklist, Neither list could be enabled, and that is also a valid status”
see e.g. [0022] “Blacklist. A listing of non-permitted sends, whose attempted communications will be disregarded”
see e.g. [0076] “Whitelist: A mechanism to disregard all communication except those from pre arranged senders. A list used for such a purpose”
	see e.g. [0045] “Manager User ID” A more highly privileged user, such as parent or a corporate administrator, that supervises and/or manages other subordinate use accounts”
	see e.g. [0022] “Blacklist. A listing of non-permitted sends, whose attempted communications will be disregarded”

	see e.g. [0048] “Parental Controls: A system whereby a privileged user account of a parent can exercise control over a child’s account”);

(Viswanath; Per the blacklisting and/or parental control the message may be authorized or restricted;
	
	see e.g.  [0234] “ ... Limit the volume of messages”).

	As evidence of the rationale above with respect to permission levels Tondepu in analogous art discloses:
	first and second permission levels (Tondepu; Tondepu within the context of communication services teaches permission levels;

	see e.g. [0029] “ ... The group management module 122  may also define group attribute(s) such as permission level, communication preferences, and/or group identifier”

	see e.g. [0016] “ ... supervisor may be determined ... group attributes and properties ... permissions ...” 
	see e.g. [0076] “ ... permission for the group members to access the resource ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viswanath with Tondepu’s permission level scheme which provides for predetermined levels of granularity under the control of a memory and processor.. The motivation being the combined invention provides for increased efficiencies and control with respect to the routing polices explicitly taught by Viswanath. More importantly one of ordinary skill in the art is readily able to apply a plurality types of restrictions, policies, and/or rules with respect to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Open Mobile Alliance: Highlights aspects of group messaging services and conventional implementations of processing messages (rejecting, denying, etc.).

Monshi: Highlights aspects of group messaging services and conventional implementations of processing messages (rejecting, denying, etc.).


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/TODD L BARKER/Primary Examiner, Art Unit 2449